Citation Nr: 0711417	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-02 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
degenerative joint and disc disease, currently rated as 40 
percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residual of lateral right clavicle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1977 to January 
1983.

This appeal is from November 2002 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) 
Anchorage, Alaska, Regional Office (RO).  The former denied 
an increased rating for the lumbosacral disorder, the latter 
for the right shoulder.

The veteran testified before the undersigned at a hearing at 
the Anchorage RO in May 2005.  A transcript is of record.

The veteran has raised a claim for service connection for 
residuals of a fracture of the left clavicle.  That claim is 
referred to the RO for appropriate action.

The issue of an increased rating for lumbosacral degenerative 
joint and disc disorders is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's right shoulder is asymptomatic, and he is 
without disabling residuals of a fracture of the lateral 
right clavicle.




CONCLUSION OF LAW

The schedular criteria for a compensable rating for residuals 
of a fracture of the lateral right clavicle are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided with notice as to 
assignment of effective dates.  However, he is not prejudiced 
by this lack of notice because the Board is denying his claim 
for an increased rating, thus rendering moot any question as 
to assignment of an effective date.  

VA satisfied the remaining duty to notify by means of a 
letter dated in August 2002,  prior to the initial 
adjudication by the RO.  The veteran was informed of the 
requirements of a successful claim for an increased rating, 
that is, that his disability had increased in severity.  He 
was informed of his and VA's respective duties in obtaining 
evidence and asked to submit information and/or evidence, 
which would include that in his possession, to the RO.  The 
content and timing of this notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Records and reports from VA and non-VA health treatment 
providers are associated with the claims file.  An 
appropriate VA examination was afforded the veteran in 
December 2002.  

Therefore, the Board finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.  


II.  Increased Rating

In evaluating a disability, the Board considers all of the 
evidence of record, including the appellant's relevant 
medical history and current medical records.  38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2006), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In August 1981, according to the veteran's service medical 
records, he fell off of his bike, injuring his right 
shoulder.  Examination and x-ray study that date revealed 
lateral right clavicle fracture.

In January 1983, the veteran applied for VA disability 
compensation for his shoulder, without identifying which 
shoulder.  VA granted service connection for the right 
shoulder based on service medical records, rating the 
disability noncompensably (0 percent) disabling.

VA medical treatment records and compensation examination 
reports unvaryingly show the veteran's right shoulder to be 
asymptomatic.  VA examination of March 2000 found full range 
of motion of the right shoulder from 0 to 180 degrees, both 
with abduction and extension.  The examiner reported that x-
ray study revealed an old, healed right clavicle fracture.  
On December 2002 VA compensation examination, the veteran 
stated that he had no problems with his right clavicle.  
Examination found the right shoulder normal.  There was full 
active range of motion and no pain with palpation.  Biceps 
and deltoid muscle strength was 5/5.  X-ray findings were 
normal except for a prominent tubercle of the distal clavicle 
at the attachment of the coracoclavicular ligament.

The veteran's right shoulder is rated as an impairment of the 
clavicle.  The rating schedule provides a 10 or 20 percent 
rating, or the impairment can be rated for the impairment of 
function of the contiguous joint, 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2006), in this case, the shoulder.  The 
shoulder, rated for limitation of motion, is rated 20 percent 
for limitation of elevation to shoulder level; it can be 
rated higher with greater limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2006).  Other diagnostic codes 
applicable to the shoulder do not apply in this case, because 
the veteran is not service connected for disability of the 
scapulohumeral articulation or of the humerus.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5202 (2006).  

The veteran meets no criterion of a compensable evaluation 
for residuals of a lateral right clavicle fracture.  "In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2006).  Again, he demonstrated full active range of motion 
of the right shoulder with normal strength and no pain.  See 
38 C.F.R. § 4.71, Plate I.  There were no complaints or 
findings of nonunion or malunion, including on x-ray.

In the absence of any demonstration, or even assertion, of 
impairment, there is no basis to consider rating based on 
pain, painful motion, fatigability, or the like, 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2006).  Likewise, in the absence of any 
assertion the shoulder is periodically symptomatic, there is 
no basis to seek a medical opinion or to consider the effects 
of flare-ups on the degree of disability of the right 
shoulder.  Cf DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(examiner must provide opinion about extent of additional 
disability during flair-ups of disorder that manifests as 
additional functional impairment of a joint during flair-ups 
of underlying disease).

In sum, the clear preponderance of the evidence is against 
awarding an increased (compensable) rating for residuals of a 
lateral right clavicle fracture.  See 38 U.S.C.A. § 5107(b).


ORDER

An increased (compensable) rating for residuals of a lateral 
right clavicle fracture is denied.


REMAND

The veteran testified that he has neurological symptoms of 
his lumbosacral degenerative disc disease.  His 
representative argued that VA should apply the rating 
criteria for intervertebral disc syndrome in effect when the 
veteran filed the instant claim, because those rating 
criteria will provide a higher rating than the criteria 
promulgated while the claim has been pending.  Compare 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001) with 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine and Diagnostic Code 5243 (2006).

VA compensation examination of September 2002 found sciatic 
nerve involvement of both legs.  The examiner did not provide 
sufficient information to quantify the degree of neurological 
impairment.  Consequently further examination is necessary to 
provide information about the severity of the neurologic 
aspects of the veteran's lumbosacral spine disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination of his lumbar spine.  Provide 
the examiner with the claims file for 
review in conjunction with the 
examination.  

All necessary tests, including 
electrodiagnostic studies and x-rays if 
indicated, should be conducted.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected 
lumbosacral degenerative joint and disc 
disease.

The examiner should identify any 
orthopedic and neurological findings (and 
identify any nerves involved) related to 
the service-connected disability and fully 
describe the extent and severity of those 
symptoms.

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician."

Are there persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

2.  Readjudicate the claim at issue.  If 
the claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


